DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-22 are presented for examination.
Allowable Subject Matter
3.	Claims 1-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
4.1	While Wilds et al. (USPG_PUB No. 2020/0298493 A1) discloses a ----methods and systems for magnetic encoding physicals in an additive manufacturing process. The method of encoding information in an object that may allow for enhanced tailorability of the encoding during the processing and/or also enhance the amount of information encoded in the object; Yoshida et al. (USPG_PUB No. 2001/0033291 A1) teaches a three-dimensional CAD system and recording medium for three-dimensional CAD system; and Baker (USPG_PUB No. 2020/0096978) discloses a system and method for making made-to-order architectural millwork of custom dimensions; including the design of wood joints and a system for deploying them within the overall structural design of individual architectural millwork units, as well as methods for online design and ordering, automated writing of machine code, robotic part preparation, and simplified on-site installation. With the automation and generation of digital code for manufacturing custom architectural components, this method makes the formation of distributed manufacturing centers possible; neither of these references, taken either alone or in combination with the prior art of record discloses a method, comprising: “determining, by the computer aided design program based on the three dimensional topology and shape, a three dimensional parting surface to split the initial object into separate objects comprising a first object and a second object, wherein the parting surface intersects an inflection zone that is situated between up skin and down skin regions of the three dimensional topology and shape”; and “providing, by the computer aided design program, first and second three dimensional models of the first and second objects in accordance with the three dimensional topology and shape and the parting surface, for use in manufacturing separate first and second physical structures corresponding to the first and second objects using one or more computer- controlled manufacturing systems, wherein after respective manufacturing, the first and second physical structures are configured to be assembled together to form a combined structure”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
4.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 18, 2021